EXHIBIT 10.3

 
AMENDMENT TO PURCHASE AGREEMENT
 
THIS AMENDMENT TO PURCHASE AGREEMENT (this "Amendment"), dated as of April
21 ,2006, between GUIDANT CORPORATION, an Indiana corporation ("Guidant"), and
ABBOTT LABORATORIES, an Illinois corporation ("Abbott").
 
WHEREAS, Guidant and Abbott are parties to that certain Purchase Agreement dated
as of the date hereof, pursuant to which Abbott is acquiring certain assets and
businesses and assuming certain liabilities of Guidant (the "Agreement"); and
 
WHEREAS, Guidant and Abbott desire to amend the Agreement as provided in this
Amendment in accordance with Section 11.07 of the Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the promises and mutual
agreements contained in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:
 
SECTION 1. Certain Definitions. Notwithstanding anything to the contrary in the
Agreement, the parties agree and acknowledge that (a) in Section 1.01 of the
Agreement the definitions of "License and Technology Transfer Agreement" and
"Supply Agreements" are hereby deleted, and (b) all other references to "Supply
Agreements" in the Agreement mean the provisions of Section 5.07 of the
Transaction Agreement and all other references to "License and Technology
Agreement" in the Agreement mean the provisions of Section 5.08 of the
Transaction Agreement.
 
SECTION 2. Intercompany Receivables and Payables. For the avoidance of doubt,
the parties hereby agree and acknowledge that (a) notwithstanding Section
2.02(a)(ix), Section 2.02(a)(xii) and 2.02(c)(ii), the Purchased Assets shall
include intercompany receivables only to the extent such intercompany
receivables are between Transferred Subsidiaries, and (b) notwithstanding
Section 2.03(b)(vi), the Excluded Liabilities shall not include intercompany
payables only to the extent such intercompany payables are between Transferred
Subsidiaries.


SECTION3. Cash and Indebtedness. Notwithstanding anything to the contrary in the
Agreement, the parties agree and acknowledge that (a) Assumed Liabilities shall
include the indebtedness of Guidant International Trading (Shanghai) Co. Ltd. as
of the Deferred Local Closing equal to (i) money borrowed under a Citibank
credit line in the amount of 1,200,000.00 CNY, plus (ii) accrued interest as of
the date of the Deferred Local Closing (the "Outstanding China Borrowings"), and
(b) the Assets shall include an amount of cash of Guidant International Trading
(Shanghai) Co. Ltd. as of the Deferred Local Closing equal to the Outstanding
China Borrowings.
 
SECTION 4. Receipts and Local Payments. Notwithstanding anything in the
Agreement to the contrary, the parties hereby agree that the receipt to be
delivered by Guidant pursuant to Section 2.07(d) shall exclude: (a) that portion
of the Initial Purchase Price attributable to Austria, India, Norway and
Thailand (the "Local Cash Consideration") which shall be paid locally to the
respective Asset Sellers located in such countries by wire transfer in
immediately available funds to such Asset Sellers on or prior to two Business
Days after the Closing, and each such Asset
 
 

--------------------------------------------------------------------------------


Seller shall deliver a receipt for the Local Cash Consideration to the relevant
Asset Purchaser when such Asset Seller receives the Local Cash consideration in
its bank account; (b) the portion of the Initial Purchase Price allocated to a
Deferred Local Closing (the "Deferred Cash Consideration") which shall be paid
at the time of such Deferred Local Closing, and Guidant or the applicable Asset
Seller(s) shall deliver a receipt for the Deferred Cash Consideration to the
relevant Asset Purchaser when the Deferred Cash Consideration is received; and
(c) the portion of the Initial Purchase Price set forth in Schedule 2.02(e), and
Guidant shall deliver a separate receipt for such portion to the applicable IP
Purchaser.


SECTION 5. Exchange Rate. Each of the parties agrees and acknowledges that: (a)
for the Local Cash Consideration allocated to India and Thailand, the exchange
rate shall be determined as set forth in Section 11.15; and (b) for the Local
Cash Consideration allocated to Austria and Norway, the exchange rate shall be
approximately the exchange rates between the Dollar and the Euro or the
Norwegian Krone, as the case may be, reported on the Bloomberg screen at 7:00 am
EDT on the date of the Closing.
 
SECTION 6. Intellectual Property Transfer Agreement. Notwithstanding anything to
the contrary in Section 2.02(e), Guidant Luxembourg S.a.r.1. shall be an IP
Seller and the Intellectual Property Transfer Agreement shall be executed at the
Closing.
 
SECTION 7. Closing. For the avoidance of doubt, the parties agree and
acknowledge that the Closing shall be effective as of the opening of business in
each country on April 21, 2006.
 
SECTION 8. Ratification of Agreement. Except as expressly provided in this
Amendment, all of the terms, covenants, and other provisions of the Agreement
are hereby ratified and confirmed and shall continue to be in full force and
effect in accordance with their respective terms. From and after the date
hereof, all references to the Agreement shall refer to the Agreement as amended
by this Amendment. Capitalized terms used but not defined in this Amendment
shall have the meanings assigned to them in the Agreement.
 
SECTION 9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York. All Actions arising out of
or relating to this Amendment shall be heard and determined exclusively in any
New York federal court sitting in the Borough of Manhattan of The City of New
York; provided, however, that if such federal court does not have jurisdiction
over such Action, such Action shall be heard and determined exclusively in any
New York state court sitting in the Borough of Manhattan of The City of New
York.


SECTION 10. Counterparts. This Amendment may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one aid the same agreement.


[signature page follows]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guidant and Abbott have caused this Amendment to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
 

        GUIDANT CORPORATION  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Name: Bernard E. Kury   Title: Vice President and General Counsel 

 

        ABBOTT LABORATORIES  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Name: Thomas C. Freyman    Title:  Executive Vice President, Finance and Chief
Financial Officer 

 